Preston, J.
(concurring). I concur in the reversal. I would qualify somewhat the language in Paragraph I of the opinion, in regard to proof of intent, because of the use which may be made of it as a precedent. As I under; stand it, the breaking and entering is the gist of the crime of burglary, or breaking and entering. It is necessary, of course, that there must also be an intent to commit a public oijense. So it is when the charge is an attempt. In such cases, intent is difficult to prove. A person might break and enter, and be apprehended in a building or frightened away before he had said^gr done anything to indicate his intent. A burglar has some intent'ih breaking and entering the building of another. Usually, it is for gain. In the absence of circumstances indicating some other intent, I think it should be presumed that the breaking and entering is with intent to steal. We have, I think, so held. In one case, we went so far as to say, in effect, that the inference or presumption, with other circumstances, is so strong as to sustain a conviction, even as against evidence tending to show another intent. State v. Worthen, 111 Iowa 267; *664State v. Fox, 80 Iowa 312; State v. Teeter, 69 Iowa 717; State v. Mecum, 95 Iowa 433. The W or then case has never been overruled or questioned, and is the last pronouncement on the subject.